BLD-048                                                      NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 12-2157
                                  ___________

                               TYRONE GREEN,
                                         Appellant

                                        v.

                               DET SNEATH;
                                LT. HOLTZ;
                             SUPT.LAWLER;
                            DEPUTY FISHER;
                               C/O SETTLE;
                                C/O TRESS;
                             C/O EBERLING;
                            LT. KENDRICKS;
                     HEARING EXAM. MITCHELL;
               JOHN DOE I all are employed at SCI Huntingdon;
               JOHN DOE II all are employed at SCI Huntingdon;
                            DEPUTY CORBIN;
                       CHAPLAIN KORHORCHIK
                 ____________________________________

                On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                          (D.C. Civil No. 1-09-cv-00154)
                District Judge: Honorable Christopher C. Conner
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               November 21, 2012

     Before: SCIRICA, HARDIMAN and GREENAWAY, JR., Circuit Judges

                         (Opinion filed: January 7, 2013 )
                                          _________

                                          OPINION
                                          _________

PER CURIAM

       On January 26, 2009, Tyrone Green, a Pennsylvania state inmate currently

incarcerated at the State Correctional Institute at Forest, filed a pro se civil rights

complaint pursuant to 42 U.S.C. § 1983 in the United States District Court for the Middle

District of Pennsylvania, naming as defendants numerous state corrections and law

enforcement officials. Green’s complaint included allegations of retaliation, violations of

his right to the free exercise of religion, violations of his due process rights, and the

denial of his right of access to the courts. On March 26, 2012, the District Court granted

the defendants’ cross-motion for summary judgment. Green timely filed this appeal.

       We have jurisdiction to hear this appeal under 28 U.S.C. § 1291. Because we

agree with the District Court that the defendants were entitled to summary judgment on

each of Green’s claims, we will affirm.

                                               I.

       At the time Green filed his complaint, he was incarcerated at the State

Correctional Institution at Huntingdon (“SCI-Huntingdon”). On August 24, 2006,

Pennsylvania State Trooper Daniel Sneath was assigned to investigate a complaint by

Green that he had been pushed down the stairs at SCI-Huntingdon by Corrections Officer

Trainee Montgomery. Sneath first interviewed Green about this allegation at J.C. Blair

                                               2
Memorial Hospital, where Green was recovering from the fall, and his investigation

continued for several months after Green was returned to SCI-Huntingdon. After being

discharged from the hospital, Green was transported to the State Correctional Institution

at Smithfield (“SCI-Smithfield”) to recuperate. While at SCI-Smithfield, Green was

placed in disciplinary custody in the Restricted Housing Unit (“RHU”) after receiving

multiple misconduct reports charging him with threatening corrections staff.

       On September 6, 2006, Green returned to SCI-Huntington and was placed in the

facility’s RHU. Green’s request to be released into the general population was denied by

prison officials, who informed Green that when an inmate alleges that he was assaulted

by corrections staff, he is placed in administrative custody for his own safety pending an

investigation. In the ensuing months, Trooper Sneath’s investigation into Green’s

allegations continued, and included additional interviews with Green as well as

interviews with Officer Montgomery and at least one other corrections officer who was

present at the time Green alleged that he was pushed down the stairs. During his follow-

up interviews with Sneath, Green alleged that while at SCI-Smithfield he was tortured

and issued fabricated misconduct reports. On October 3, 2006, Green filed a civil lawsuit

in Pennsylvania state court, naming numerous corrections officials as defendants.

       On December 19, 2006, Sneath interviewed Green again at SCI-Huntingdon.

Green contends that during this interview, Sneath and a corrections official from SCI-

Smithfield threatened that if he did not drop his complaint against Officer Montgomery,

he would remain the RHU for the duration of the investigation, which could take years.
                                             3
Green also alleges that Sneath told him that SCI-Smithfield employees were interviewed

and had no recollection of Green. Green did not thereafter drop his complaint against

Officer Montgomery. On February 26, 2007, Sneath terminated the investigation after

finding no evidence to corroborate Green’s claims that he was pushed down the stairs by

Office Montgomery or that he was mistreated while recuperating at SCI-Smithfield.

       On April 10, 2008, Green was placed in the RHU pending the completion of an

unrelated investigation into whether he violated prison rules. Green was released into the

general population three weeks later, after sufficient evidence was not found to warrant a

misconduct charge. On December 8, 2008, Green was again placed in the RHU, this time

because a search of his cell on December 4, 2008, uncovered an unauthorized razor and,

according to corrections officials, Green became agitated and threatening when he was

ordered to leave his cell. Green was thereafter taken to the infirmary and placed on

suicide watch before being transferred to the RHU because corrections officials

determined that he was a danger to himself. On December 5, 2008, Green was issued a

misconduct report relating to the incident, charging him with threatening an employee,

refusing to obey an order, and possession of contraband in the form of a weapon.

       On December 16, 2008, Green was transferred to a different cell within the RHU.

According to Green, the corrections officer who moved him to his new cell made

negative remarks about Green’s complaint against Officer Montgomery. After moving to

the new cell, Green was no longer in possession of his Quran. On December 17, 2008,

Green filed a grievance charging that his Quran was purposely taken from him during the
                                            4
cell transfer. He requested the names of the officers who discarded his Quran, as well as

$50,000 in damages. On January 19, 2009, the grievance officer found the claim without

merit, informing Green that pursuant to prison policy it was his responsibility to bring the

Quran with him when he moved to a new cell, and because he failed to do so the Quran

was discarded along with any other property that remained in his old cell. The grievance

officer also noted that Green had since been supplied with a new Quran, albeit a different

translation, and that prison officials were working on obtaining a replacement copy of

Green’s preferred version. Green’s direct administrative appeal of the decision was

denied, as was his final appeal to the Secretary’s Office of Grievances and Appeals.

                                             II.

       Green advances a number of retaliation claims in his § 1983 complaint, arguing

that his First Amendment right to free expression was infringed. We agree with the

District Court that the defendants were entitled to summary judgment on these claims.

       Green’s claim that Sneath and the SCI-Smithfield official coerced him into

dropping his criminal complaint against Officer Montgomery during the December 19,

2006, interview is barred by the applicable two-year statute of limitations. See Kach v.

Hose, 589 F.3d 626, 634 (3d Cir. 2009). Green does not dispute that this claim accrued

on December 19, 2006. The instant complaint was signed by Green on January 21, 2009,

more than one month beyond the two-year deadline for the claim to be considered timely.

       Green’s remaining retaliation claims allege that as a result of his pursuing a

criminal complaint against Officer Montgomery and filing a civil action against prison
                                             5
officials in state court, he was placed in the RHU on April 10, 2008, and December 8,

2008, and then moved from one RHU cell to another on December 16, 2008, during

which time his Quran was destroyed. We agree with the District Court that, at least with

respect to Green’s filing of a civil suit against prison officials in state court, he was

engaged in conduct protected from retaliation under the First Amendment. See Smith v.

Mensinger, 293 F.3d 641, 653 (3d Cir. 2002). We also agree that placement within the

RHU for filing a civil action may be sufficient to constitute adverse action. However, as

the District Court observed, Green is required to demonstrate a causal connection

between the exercise of his constitutionally protected rights and his placements within the

RHU in order to prevail on a retaliation claim under § 1983. See Allah v. Seiverling, 229

F.3d 220, 224-25 (3d Cir. 2000). Green attempts to demonstrate such a causal link by

asserting that an April 10, 2008, order of the state court in his civil suit, which had at that

time been pending for 18 months, directly resulted in the prison’s repeated decisions to

place him in the RHU. We agree with the District Court that this scenario is implausible

not only because the state court’s order was temporally attenuated from the allegedly

retaliatory responses, but also because the order was actually favorable to prison officials.

                                              III.

       Green also argues that his right to the free exercise of religion was infringed based

on his allegation that his Quran was intentionally taken from him during his RHU cell

transfer on December 16, 2008. The defendants responded on summary judgment with

evidence that prison policy is that inmates are responsible for taking all property with
                                               6
them during cell transfers, and any property left behind is discarded. We agree with the

District Court that Green fails to establish that he was prohibited from practicing his

religion in violation of the First Amendment under the four-factor test set forth by the

Supreme Court in Turner v. Safley, 482 U.S. 78, 89 (1987). The first Turner factor asks

whether the action that is alleged to have infringed on the inmate-plaintiff’s religious

rights is reasonably related to a legitimate penological interest. See Sharp v. Johnson,

669 F.3d 144, 156 (3d Cir. 2012). On this factor, courts afford substantial deference to

the judgment of prison officials, who undertake the “formidable task” of administering a

prison. See Sutton v. Rasheed, 323 F.3d 236, 254 (3d Cir. 2003). Here, we find that

Green points to no evidence in the record that his Quran was intentionally thrown out

rather than discarded pursuant to prison policy regarding inmate property left behind

during cell transfers. See McCabe v. Ernst & Young, LLP, 494 F.3d 418, 424 (3d Cir.

2007) (when burden in summary judgment shifts back to non-moving party, that party

must point to “specific facts” in the record such that a reasonable jury could find in its

favor). Accordingly, we find that the first Turner factor, which is “foremost” in the

analysis, weighs against finding a First Amendment violation here. See Sutton, 323 F.3d

at 253; see also Sharp, 669 F.3d at 156 (noting that the burden on prisons to show that an

action is reasonably related to a legitimate interest is “slight”).

       Moreover, we find that the remaining Turner factors also weigh against finding

that Green’s First Amendment right to the free exercise of religion was infringed. The

second factor asks whether the prisoner has an alternate means of exercising their
                                               7
constitutional right. Turner, 482 U.S. at 90. In this context, the relevant inquiry is

whether the inmate has other means of practicing his religion generally, not whether he

has other means of engaging in any particular practice. See Sutton, 323 F.3d at 255.

Here, after Green’s lost possession of his Quran, corrections officials provided him with a

replacement within one day. When Green rejected the replacement because it was not the

translation he preferred, officials sought to obtain a satisfactory version. Although there

was a bureaucratic delay in finally delivering the new version of the Quran to Green, we

cannot conclude under these circumstances that he lacked an alternate means of

practicing his religion generally. We conclude that the third and fourth Turner factors,

which focus on the impact that accommodating the inmate’s religious practice would

have on prison staff and other inmates, also do not sufficiently weigh in Green’s favor.

       We also agree with the District Court that Green fails to establish that he suffered

a substantial burden on the practice of his religion in violation of the Religious Land Use

and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-1(a)(1)-(2) (2009).

This Court has explained that in order to establish a substantial burden on the practice of

his religion under RLUIPA, an inmate-plaintiff must show that (1) following the precepts

of his religion would force him to forfeit the benefits otherwise available to other

inmates; or (2) he faced substantial pressure to modify his behavior and violate his

beliefs. See Washington v. Klem, 497 F.3d 272, 277-80 (3d Cir. 2007). Under this

standard, we do not find that the circumstances surrounding Green’s loss of his Quran, or


                                              8
the prison’s administrative delay in obtaining for him a replacement of his preferred

translation, was sufficient to constitute a substantial burden under RLUIPA.

                                            IV.

       Green further claims that his due process rights were violated on December 5,

2008, when he was issued a misconduct report for threatening an employee, refusing to

obey an order, and possession of a weapon. Green alleges that the report was fabricated

and that he did not receive adequate notice of the charges against him. The Due Process

Clause does not provide inmates with protection against the imposition of discipline

unless it “imposes atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 486 (1995). We have

held that confinement in administrative or punitive segregation is insufficient, without

more, to establish the requisite “atypical” hardship necessary to implicate a liberty

interest. See Griffin v. Vaughn, 112 F.3d 703, 706-07 (3d Cir. 1997). Here, Green was

issued a misconduct report because a search of his cell uncovered a weapon and he

became threatening when ordered to leave his cell. Green was read the charges contained

in the misconduct report, rather than being provided with a copy of the report, because

inmates on suicide watch are prohibited from having paperwork in their cell. Following a

hearing at which he was found guilty, Green was sent to the RHU for 60 days of

disciplinary custody. Under these circumstances, we cannot conclude that Green was

subjected to the sort of “atypical and “significant” discipline contemplated in Sandin and


                                             9
Griffin. See Smith v. Mensinger, 293 F.3d 641, 652 (3d Cir. 2001) (finding 7-month

term of disciplinary custody insufficient to trigger due process violation).

                                              V.

         Finally, Green alleges that he was denied his right of access to the courts when

Trooper Sneath and an official from SCI-Smithfield threatened him into dropping the

complaint against Officer Montgomery. We agree with the District Court that this claim,

which accrued on December 19, 2006, and was not filed until January 21, 2009, is barred

by the applicable two-year statute of limitations. See Kach, 589 F.3d at 634.

                                              VI.

         For the foregoing reasons, we will summarily affirm the judgment of the District

Court.




                                              10